DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “the ordered beam indices" in line 3 and lines 4-5 of the claim. There is insufficient antecedent basis for this limitation in the claim. Dependent claim 4 is further rejected under 35 U.S.C. 112(b) based on its dependence to claim 3. 

Claim 13 recites the limitation “the ordered beam indices" in line 3 and line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim. Dependent claim 14 is further rejected under 35 U.S.C. 112(b) based on its dependence to claim 3. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. US (2020/0083938).

Regarding Claim 1, Park discloses a method in a user equipment (see Fig. 23 i.e., UE) for generating a channel state information report (see Fig. 23 i.e., Channel State Information S2302 & Para’s [0483-0484] i.e., Here, the UE may generate (calculate) the channel state information based on the CSI-RS received from the eNB and report the channel state information to the eNB & [0486] i.e., the UE may periodically report the CSI to the eNB), the method comprising: receiving reference signals transmitted from a base station, (see Fig. 23 i.e., CSI-RS S2301 & Para’s [0007-0008] i.e., receiving, from a base station, CSI-RS through multiple antenna ports, [0482] i.e., Referring to Fig. 23, the UE receives, from the eNB, a channel state information reference signal (CSI-RS) through multiple antenna ports (S2301)).

selecting a set of beams based on the received reference signals, (see Para’s [0007-0008] i.e., reporting, to the base station, CSI, in which the CSI may include selection information indicating a plurality of codewords used for generating a precoding matrix in a codebook for reporting the CSI, [0024] i.e., when a linear combining codebook that combines beams in units of subbands is used, a feedback size of channel state information can be reduced, [0150], [0169-0172], [0309] i.e., The set of L beams is selected, [0314] i.e., beams are selected, [0343], [0357] i.e., L beams may be selected, [0395-0400] i.e., the UE may select and feed back the number of taps selected by W consecutive or specific rules per beam, [0419], & [0482-0487] i.e., the UE may generate (calculate) the channel state information based on the CSI-RS received from the eNB and report the channel state information to the eNB)

each of the beams corresponding to a discrete Fourier transform vector, (see Para’s [0009-0011] i.e., FFT, [0309] i.e., Discrete Fourier Transform (DFT) beams, [0343] i.e., the beam may be interpreted as a precoding matrix (alternatively, a precoding vector or codeword) for generating the corresponding beam, [0392-0393], [0397], & [0492] i.e., applying IFFT to the frequency domain samples)

wherein each of the beams has a corresponding beam index; (see Para’s [0322-0323] i.e., beam index, & [0392-0393] i.e., an index of the i-th preferred beam)

and reporting a set of quantized weighting coefficients, (see Fig. 20 i.e., feedback information of delay taps of respective beams & Para’s [0020], [0310-0312] i.e., A quantized/compressed version of a covariance matrix is reported by the UE. Quantization/compression is based on M orthogonal basis vectors. The report may include a set of coefficients and an indicator of M basis vectors, [0376-0377] i.e., values may also be quantized with granularity which is previously promised by the UE and fed back, [0339], [0343] i.e., the beam may be interpreted as a precoding matrix (alternatively, a precoding vector or codeword) for generating the corresponding beam, [0349] i.e., the UE additionally reports a phase change value for each of beams, [0359] i.e., a power coefficient (i.e., “weighting coefficient”) indicator and a phase change value for each beam, [0395-0400] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam, [0402] i.e., the UE should feedback parameters to the eNB for 2L-1 beams, [0417-0419] i.e., higher granularity parameter quantization may be performed for K dominant beams, [0469], [0487-0489] i.e., the CSI may include selection information indicating a plurality of codewords used for generating a precoding matrix in a codebook for reporting the CSI, and a power coefficient (i.e., “weighting coefficient”), a phase offset, and a phase shift value applied to each of the plurality of codewords in terms of a configured bandwidth, [0490-0491] i.e., the power coefficient (i.e., “weighting coefficient”), the phase offset, and the phase change value may derived in units of the subbands with respect to each of the plurality of codewords by projecting the plurality of codewords to a channel matrix in units of the subbands, [0492-0493] i.e., one or more time domain samples for each of the plurality of codewords obtained by applying the IFFT to the frequency domain samples…Alternatively, as the one or more time domain samples, one or more consecutive time domain samples having the time domain sample having the strongest power value or the maximum delay value may be used…the UE may report the time domain sample (i.e., an index for the sample (tap)) selected thereby (or selected by a specific function) to the eNB)

each of the weighting coefficients corresponding to a respective beam index (see Para’s [0392-0393] i.e., delay taps are provided for each beam…and the index of the i-th preferred beam, [0397], & [0417] i.e., beam indexes) and a respective tap index; (see Fig. 20 & Para’s [0376] i.e., the amplitude and phase values of a complex scalar value of the corresponding time domain index (i.e., “tap index”) may be calculated, [0395] & [0396-0397] i.e., Fig. 20 illustrates a time domain signal obtained by IFFT of frequency domain samples & [0493] i.e., index for the sample tap is reported)

wherein the tap index corresponds to a member of a Fourier basis set, (see Fig. 20 & Para’s [0309] i.e., DFT beams, [0375] i.e., IFFT, [0393] i.e., 64 delay taps are provided for each beam, [0395-0397] & [0492] i.e., one or more time domain samples for each of the plurality of codewords obtained by applying the IFFT (i.e., “Fourier basis set”) to the frequency domain samples, [0493] i.e., index for the sample tap is reported).

and wherein at least two subsets of the reported set of weighting coefficients are quantized according to separate quantization procedures, (see Fig. 20 & Para’s [0312], [0395-0400] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam (i.e., at least “two subsets”), [0402] i.e., the UE should feedback parameters to the eNB for 2L-1 beams (i.e., at least “two subsets”),  [0412], [0417] i.e., For efficient feedback of the codebook proposed in the present disclosure, higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams (i.e., at least “two subsets”) that are linearly combined, [0492-0493] i.e., one or more time domain samples of each of the plurality of codewords obtained by applying the IFFT to the frequency domain samples, [0465] i.e., In addition, the proposed scheme of configuring different granularities may be independently configured/applied to the polarization and/or the layer, [0496] i.e., quantization may be performed to report a parameter such as a power coefficient, a phase offset, and/or a phase change value only for a beam formed of a plurality of codewords exceeding a specific power threshold or quantization having relatively higher granularity may be performed as compared with a beam having a lower specific threshold (i.e., “separate quantization procedures”)).

Regarding Claim 2, Park discloses the method of claim 1, wherein the weighting coefficients belonging to different subsets have distinct corresponding beam index values. (see Para’s [0392-0393] i.e., delay taps are provided for each beam…and the index of the i-th preferred beam, [0395-0397] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam, [0402] i.e., the UE should feedback parameters to the eNB for 2L-1 beams & [0417] i.e., beam indexes)
 
see Fig. 20 & Para’s [0395-0400] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam (i.e., at least “two subsets”), [0402] i.e., the UE should feedback parameters to the eNB for 2L-1 beams (i.e., at least “two subsets”),  [0412], [0417] i.e., For efficient feedback of the codebook proposed in the present disclosure, higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams (i.e., at least “two subsets”) that are linearly combined). 

and wherein the beam index values corresponding to the first subset of weighting coefficients are included in a first half of the ordered beam indices (see Fig. 18 i.e., Beam index values may be included in a first half of ordered beam indices, Para’s [0013], [0343] i.e., beam group, [0354-0359], [0395-0400] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam & [0417] i.e., higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams according to beam indexes), and the beam index values corresponding to the second subset of weighting coefficients are included in a second half of the ordered beam indices, (see Fig. 18 i.e., i.e., Beam index values may be included in a second half of ordered beam indices, Para’s [0013], [0343] i.e., beam group, [0354-0359], [0395-0400] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam, & Para’s [0417] i.e., higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams according to beam indexes)

Regarding Claim 4, Park discloses the method of claim 3, wherein the discrete Fourier transform vectors of the selected set of beams corresponding to the first and second subsets of weighting coefficients are identical,  (see Para’s [0009-0011] i.e., FFT, [0309] i.e., Discrete Fourier Transform (DFT) beams (i.e., “identical”), [0343] i.e., the beam may be interpreted as a precoding matrix (alternatively, a precoding vector or codeword) for generating the corresponding beam, [0395-0397] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam, & [0492] i.e., one or more time domain samples for each of the plurality of codewords obtained by applying the IFFT to the frequency domain samples)

Regarding Claim 5, Park discloses the method of claim 2, wherein the number of subsets is 2 (see Fig. 20 & Para’s [0395-0400] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam (i.e., at least “two subsets”), [0402] i.e., the UE should feedback parameters to the eNB for 2L-1 beams (i.e., at least “two subsets”),  [0412], [0417] i.e., For efficient feedback of the codebook proposed in the present disclosure, higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams (i.e., at least “two subsets”) that are linearly combined), 

and wherein the number of beam index values (see Para’s [0395] i.e., number of taps per beam will be one beam index value & [0417] i.e., beam indexes) corresponding to the first subset of weighting coefficients (see Para’s [0395-0400] i.e., i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam) is equal to the number of beam index values (see Para’s [0395] i.e., number of taps per beam will be one beam index value & [0417] i.e., beam indexes)  corresponding to the second subset of weighting coefficients, (see Para’s [0395-0400] i.e., i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam).  
Regarding Claim 6, Park discloses the method of claim 5, wherein the discrete Fourier transform vectors of the selected set of beams corresponding to the first and second subsets of weighting coefficients are identical, (see Para’s [0009-0011] i.e., FFT, [0309] i.e., Discrete Fourier Transform (DFT) beams (i.e., “identical”), [0343] i.e., the beam may be interpreted as a precoding matrix (alternatively, a precoding vector or codeword) for generating the corresponding beam, [0395-0397] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam, & [0492] i.e., one or more time domain samples for each of the plurality of codewords obtained by applying the IFFT to the frequency domain samples)
  
Regarding Claim 7, Park discloses The method claim 5, wherein the quantization procedures assign different levels of quantization to different weighting coefficients, (see Fig. 20 & Para’s [0020], [0312], [0377], [0395-0400] i.e., the UE may select and feed back the number of taps selected by W consecutive or specific rules per beam, [0417] i.e., higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams & [0496] i.e., In addition, quantization may be performed to report a parameter such as a power coefficient, a phase offset, and/or a phase change value only for a beam formed of a plurality of codewords exceeding a specific power threshold or quantization having relatively higher granularity may be performed as compared with a beam having a lower specific threshold).   

Regarding Claim 8, Park discloses the method of claim 1, wherein the Fourier basis set is one of a discrete Fourier transform or an inverse discrete Fourier transform basis sets, (see Fig. 20 & Para’s [0009-0011] i.e., FFT, [0309] i.e., Discrete Fourier Transform (DFT) beams, [0343] i.e., the beam may be interpreted as a precoding matrix (alternatively, a precoding vector or codeword) for generating the corresponding beam, [0395-0400], & [0492] i.e., one or more time domain samples for each of the plurality of codewords obtained by applying the IFFT to the frequency domain samples).

Regarding Claim 9, Park discloses the method of claim 1, wherein the quantization procedures assign different levels of quantization to different weighting coefficients, (see Fig. 20 & Para’s [0020], [0312], [0377], [0395-0400] i.e., the UE may select and feed back the number of taps selected by W consecutive or specific rules per beam, [0417] i.e., higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams & [0496] i.e., In addition, quantization may be performed to report a parameter such as a power coefficient, a phase offset, and/or a phase change value only for a beam formed of a plurality of codewords exceeding a specific power threshold or quantization having relatively higher granularity may be performed as compared with a beam having a lower specific threshold).   

Regarding Claim 10, Park discloses the method of claim 1, wherein one of the weighting coefficients corresponding to a dominant tap index (see Fig. 20 i.e., 201 & Para’s [0395-0400] i.e., the UE may select and feed back the number of taps selected by W consecutive or specific rules per beam & [0492-0493] i.e., time domain sample having the strongest power value or the maximum delay value may be used as one or more time domain samples) within a subset has a separate quantization procedure than the remaining weighting coefficients in the subset, (see Fig. 20)  (see Fig. 20 & Para’s [0020], [0312], [0377], [0395-0400] i.e., the UE may select and feed back the number of taps selected by W consecutive or specific rules per beam…In this case, if only one index corresponding to the best tap per beam is fed back, [0417] i.e., higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams & [0496] i.e., In addition, quantization may be performed to report a parameter such as a power coefficient, a phase offset, and/or a phase change value only for a beam formed of a plurality of codewords exceeding a specific power threshold or quantization having relatively higher granularity may be performed as compared with a beam having a lower specific threshold).   

Regarding Claim 11, Park discloses a user equipment (see Fig. 24 i.e., UE 2420) in a communication network (see Fig. 19), which includes one or more base stations (see Fig. 19 i.e., gNB & Fig.’s 23-24 i.e., eNB), the equipment (see Fig. 24 i.e., UE) see Fig. 24 i.e., RF unit 2423 & Para [0503]) that receives reference signals transmitted from one of the one or more base stations (see Fig. 19 i.e., gNB & Fig.’s 23-24 i.e., eNB), (see Fig. 23 i.e., CSI-RS S2301 & Para’s [0007-0008] i.e., receiving, from a base station, CSI-RS through multiple antenna ports, [0482] i.e., Referring to Fig. 23, the UE receives, from the eNB, a channel state information reference signal (CSI-RS) through multiple antenna ports (S2301));

And a controller (see Fig. 24 i.e., Processor 2421 & Para [0503]) that selects a set of beams based on the received reference signals, (see Para’s [0007-0008] i.e., reporting, to the base station, CSI, in which the CSI may include selection information indicating a plurality of codewords used for generating a precoding matrix in a codebook for reporting the CSI, [0024] i.e., when a linear combining codebook that combines beams in units of subbands is used, a feedback size of channel state information can be reduced, [0150], [0169-0172], [0309] i.e., The set of L beams is selected, [0314] i.e., beams are selected, [0343], [0357] i.e., L beams may be selected, [0395-0400] i.e., the UE may select and feed back the number of taps selected by W consecutive or specific rules per beam, [0419], & [0482-0487] i.e., the UE may generate (calculate) the channel state information based on the CSI-RS received from the eNB and report the channel state information to the eNB)

each of the beams corresponding to a discrete Fourier transform vector, (see Para’s [0009-0011] i.e., FFT, [0309] i.e., Discrete Fourier Transform (DFT) beams, [0343] i.e., the beam may be interpreted as a precoding matrix (alternatively, a precoding vector or codeword) for generating the corresponding beam, [0392-0393], [0397], & [0492] i.e., applying IFFT to the frequency domain samples)

wherein each of the beams has a corresponding beam index; (see Para’s [0322-0323] i.e., beam index, & [0392-0393] i.e., an index of the i-th preferred beam)

wherein the transceiver (see Fig. 24 i.e., RF unit 2423 & Para [0503])  further reports to the network a set of quantized weighting coefficients, (see Fig. 20 i.e., feedback information of delay taps of respective beams & Para’s [0020], [0310-0312] i.e., A quantized/compressed version of a covariance matrix is reported by the UE. Quantization/compression is based on M orthogonal basis vectors. The report may include a set of coefficients and an indicator of M basis vectors, [0376-0377] i.e., values may also be quantized with granularity which is previously promised by the UE and fed back, [0339], [0343] i.e., the beam may be interpreted as a precoding matrix (alternatively, a precoding vector or codeword) for generating the corresponding beam, [0349] i.e., the UE additionally reports a phase change value for each of beams, [0359] i.e., a power coefficient (i.e., “weighting coefficient”) indicator and a phase change value for each beam, [0395-0400] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam, [0402] i.e., the UE should feedback parameters to the eNB for 2L-1 beams, [0417-0419] i.e., higher granularity parameter quantization may be performed for K dominant beams, [0469], [0487-0489] i.e., the CSI may include selection information indicating a plurality of codewords used for generating a precoding matrix in a codebook for reporting the CSI, and a power coefficient (i.e., “weighting coefficient”), a phase offset, and a phase shift value applied to each of the plurality of codewords in terms of a configured bandwidth, [0490-0491] i.e., the power coefficient (i.e., “weighting coefficient”), the phase offset, and the phase change value may derived in units of the subbands with respect to each of the plurality of codewords by projecting the plurality of codewords to a channel matrix in units of the subbands, [0492-0493] i.e., one or more time domain samples for each of the plurality of codewords obtained by applying the IFFT to the frequency domain samples…Alternatively, as the one or more time domain samples, one or more consecutive time domain samples having the time domain sample having the strongest power value or the maximum delay value may be used…the UE may report the time domain sample (i.e., an index for the sample (tap)) selected thereby (or selected by a specific function) to the eNB)

each of the weighting coefficients corresponding to a respective beam index (see Para’s [0392-0393] i.e., delay taps are provided for each beam…and the index of the i-th preferred beam, [0397], & [0417] i.e., beam indexes) and a respective tap index; (see Fig. 20 & Para’s [0376] i.e., the amplitude and phase values of a complex scalar value of the corresponding time domain index (i.e., “tap index”) may be calculated, [0395] & [0396-0397] i.e., Fig. 20 illustrates a time domain signal obtained by IFFT of frequency domain samples & [0493] i.e., index for the sample tap is reported)

see Fig. 20 & Para’s [0309] i.e., DFT beams, [0375] i.e., IFFT, [0393] i.e., 64 delay taps are provided for each beam, [0395-0397] & [0492] i.e., one or more time domain samples for each of the plurality of codewords obtained by applying the IFFT (i.e., “Fourier basis set”) to the frequency domain samples, [0493] i.e., index for the sample tap is reported).

and wherein at least two subsets of the reported set of weighting coefficients are quantized according to separate quantization procedures, (see Fig. 20 & Para’s [0312], [0395-0400] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam (i.e., at least “two subsets”), [0402] i.e., the UE should feedback parameters to the eNB for 2L-1 beams (i.e., at least “two subsets”),  [0412], [0417] i.e., For efficient feedback of the codebook proposed in the present disclosure, higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams (i.e., at least “two subsets”) that are linearly combined, [0492-0493] i.e., one or more time domain samples of each of the plurality of codewords obtained by applying the IFFT to the frequency domain samples, [0465] i.e., In addition, the proposed scheme of configuring different granularities may be independently configured/applied to the polarization and/or the layer, [0496] i.e., quantization may be performed to report a parameter such as a power coefficient, a phase offset, and/or a phase change value only for a beam formed of a plurality of codewords exceeding a specific power threshold or quantization having relatively higher granularity may be performed as compared with a beam having a lower specific threshold (i.e., “separate quantization procedures”)).

Regarding Claim 12, Park discloses the user equipment of claim 11, wherein the weighting coefficients belonging to different subsets have distinct corresponding beam index values, (see Para’s [0392-0393] i.e., delay taps are provided for each beam…and the index of the i-th preferred beam, [0395-0397] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam, [0402] i.e., the UE should feedback parameters to the eNB for 2L-1 beams & [0417] i.e., beam indexes)  

Regarding Claim 13, Park discloses the user equipment of claim 12, wherein the number of subsets is 2, (see Fig. 20 & Para’s [0395-0400] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam (i.e., at least “two subsets”), [0402] i.e., the UE should feedback parameters to the eNB for 2L-1 beams (i.e., at least “two subsets”),  [0412], [0417] i.e., For efficient feedback of the codebook proposed in the present disclosure, higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams (i.e., at least “two subsets”) that are linearly combined). 

and wherein the beam index values corresponding to the first subset of weighting coefficients are included in a first half of the ordered beam indices (see Fig. 18 i.e., Beam index values may be included in a first half of ordered beam indices, Para’s [0013], [0343] i.e., beam group, [0354-0359], [0395-0400] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam & [0417] i.e., higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams according to beam indexes), and the beam index values corresponding to the second subset of weighting coefficients are included in a second half of the ordered beam indices, (see Fig. 18 i.e., i.e., Beam index values may be included in a second half of ordered beam indices, Para’s [0013], [0343] i.e., beam group, [0354-0359], [0395-0400] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam, & Para’s [0417] i.e., higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams according to beam indexes)
 
Regarding Claim 14, Park discloses the user equipment of claim 13, wherein the discrete Fourier transform vectors of the selected set of beams corresponding to the first and second subsets of weighting coefficients are identical, (see Para’s [0009-0011] i.e., FFT, [0309] i.e., Discrete Fourier Transform (DFT) beams (i.e., “identical”), [0343] i.e., the beam may be interpreted as a precoding matrix (alternatively, a precoding vector or codeword) for generating the corresponding beam, [0395-0397] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam, & [0492] i.e., one or more time domain samples for each of the plurality of codewords obtained by applying the IFFT to the frequency domain samples)

see Fig. 20 & Para’s [0395-0400] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam (i.e., at least “two subsets”), [0402] i.e., the UE should feedback parameters to the eNB for 2L-1 beams (i.e., at least “two subsets”),  [0412], [0417] i.e., For efficient feedback of the codebook proposed in the present disclosure, higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams (i.e., at least “two subsets”) that are linearly combined), 

and wherein the number of beam index values (see Para’s [0395] i.e., number of taps per beam will be one beam index value & [0417] i.e., beam indexes) corresponding to the first subset of weighting coefficients (see Para’s [0395-0400] i.e., i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam) is equal to the number of beam index values (see Para’s [0395] i.e., number of taps per beam will be one beam index value & [0417] i.e., beam indexes)  corresponding to the second subset of weighting coefficients, (see Para’s [0395-0400] i.e., i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam).  

Regarding Claim 16, Park discloses the user equipment of claim 15, wherein the discrete Fourier transform vectors of the selected set of beams corresponding to the first and second subsets of weighting coefficients are identical, (see Para’s [0009-0011] i.e., FFT, [0309] i.e., Discrete Fourier Transform (DFT) beams (i.e., “identical”), [0343] i.e., the beam may be interpreted as a precoding matrix (alternatively, a precoding vector or codeword) for generating the corresponding beam, [0395-0397] i.e., the UE may select and feedback the number of taps selected by W consecutive or specific rules per beam, & [0492] i.e., one or more time domain samples for each of the plurality of codewords obtained by applying the IFFT to the frequency domain samples). 

Regarding Claim 17, Park discloses the user equipment of claim 15, wherein the quantization procedures assign different levels of quantization to different weighting coefficients. (see Fig. 20 & Para’s [0020], [0312], [0377], [0395-0400] i.e., the UE may select and feed back the number of taps selected by W consecutive or specific rules per beam, [0417] i.e., higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams & [0496] i.e., In addition, quantization may be performed to report a parameter such as a power coefficient, a phase offset, and/or a phase change value only for a beam formed of a plurality of codewords exceeding a specific power threshold or quantization having relatively higher granularity may be performed as compared with a beam having a lower specific threshold).   
 
Regarding Claim 18, Park discloses the user equipment of claim 11, wherein the Fourier basis set is one of a discrete Fourier transform or an inverse discrete Fourier transform basis sets, (see Fig. 20 & Para’s [0009-0011] i.e., FFT, [0309] i.e., Discrete Fourier Transform (DFT) beams, [0343] i.e., the beam may be interpreted as a precoding matrix (alternatively, a precoding vector or codeword) for generating the corresponding beam, [0395-0400], & [0492] i.e., one or more time domain samples for each of the plurality of codewords obtained by applying the IFFT to the frequency domain samples).

Regarding Claim 19, Park discloses the user equipment of claim 11, wherein the quantization procedures assign different levels of quantization to different weighting coefficients, (see Fig. 20 & Para’s [0020], [0312], [0377], [0395-0400] i.e., the UE may select and feed back the number of taps selected by W consecutive or specific rules per beam, [0417] i.e., higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams & [0496] i.e., In addition, quantization may be performed to report a parameter such as a power coefficient, a phase offset, and/or a phase change value only for a beam formed of a plurality of codewords exceeding a specific power threshold or quantization having relatively higher granularity may be performed as compared with a beam having a lower specific threshold).   

 Regarding Claim 20, Park discloses the user equipment of claim 11, wherein one of the weighting coefficients corresponding to a dominant tap index (see Fig. 20 i.e., 201 & Para’s [0395-0400] i.e., the UE may select and feed back the number of taps selected by W consecutive or specific rules per beam & [0492-0493] i.e., time domain sample having the strongest power value or the maximum delay value may be used as one or more time domain samples) within a subset has a separate quantization procedure than the remaining weighting coefficients in the subset, (see Fig. 20)  (see Fig. 20 & Para’s [0020], [0312], [0377], [0395-0400] i.e., the UE may select and feed back the number of taps selected by W consecutive or specific rules per beam…In this case, if only one index corresponding to the best tap per beam is fed back, [0417] i.e., higher granularity parameter quantization may be performed for K dominant beams among a total of 2L beams & [0496] i.e., In addition, quantization may be performed to report a parameter such as a power coefficient, a phase offset, and/or a phase change value only for a beam formed of a plurality of codewords exceeding a specific power threshold or quantization having relatively higher granularity may be performed as compared with a beam having a lower specific threshold).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADNAN BAIG/Primary Examiner, Art Unit 2461